87 F.3d 1308
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Stephen T. JONES, Plaintiff-Appellant,v.MR. SMITH, the Captain of the Burke County Jail, Morgantown,North Carolina;  VERA DOE, Correctional Officer at the BurkeCounty Jail, individually and in her official capacity;SANDY DOE, Correctional Officer at the Burke County Jail,individually and in her official capacity;  DIANN DOE,Correctional Officer at the Burke County Jail, individuallyand in her official capacity;  CATHY DOE, CorrectionalOfficer at the Burke County Jail, individually and in herofficial capacity;  CANDY DOE, Correctional Officer at theBurke County Jail, individually and in her officialcapacity;  PHILLIS BANNER, Nurse at the Burke County Jail,individually and in her official capacity;  JOHN DOE 1,Dietician at the Burke County Jail, individually and in hisofficial capacity;  JANE DOE 1, Dietician at the BurkeCounty Jail, individually and in her official capacity;JOHN DOE 2, Sergeant at the Burke County Jail, individuallyand in his official capacity;  JANE DOE 2, Sergeant at theBurke County Jail, individually and in her officialcapacity, Defendants-Appellees.
No. 96-6126.
United States Court of Appeals, Fourth Circuit.
Submitted May 16, 1996.
Decided June 5, 1996.

Stephen T. Jones, Appellant Pro Se.
Before RUSSELL, LUTTIG, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. § 1983 (1988) complaint.   We have reviewed the record and the district court's opinion and find no reversible error.   Accordingly, we affirm on the reasoning of the district court.   Jones v. Smith, No. CA-95-193-4-MU (W.D.N.C. Jan. 11, 1996).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.